Order entered September 1, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00193-CR

                    JAMES SHELLY TAYLOR, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
                    Trial Court Cause No. F18-30705-I

                                     ORDER

      Before the Court is appellant’s August 31, 2022 second motion to extend the

time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed by September 30, 2022.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE